Citation Nr: 1042330	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-36 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his substantive appeal to the Board, the VA Form 9 received in 
November 2007, the Veteran indicated that he wanted to testify at 
a videoconference hearing at the RO before a Veterans Law Judge 
(VLJ).  The RO sent correspondence to the Veteran in August 2010 
notifying him that he was scheduled for a Board hearing to be 
held by videoconference on September 9, 2010.  However, in a 
subsequent statement dated in September 2010, the Veteran 
indicated that he declined the video hearing and preferred to 
wait for a future visit to the RO by a member of the Board.  The 
Board then considered the Veteran's motion to reschedule his 
Board hearing and found that good cause had been shown for the 
Veteran's failure to appear for the previously scheduled hearing.  
The Board granted the Veteran's motion.

Requests for a change in a hearing date may be made at any time 
up to two weeks prior to the scheduled date of the hearing if 
good cause is shown.  Such requests must be in writing, must 
explain why a new hearing date is necessary, and must be filed 
with the office of the official of the VA who signed the notice 
of the original hearing date.  If good cause is shown, the 
hearing will be rescheduled for the next available hearing date 
after the appellant or his representative gives notice that the 
contingency which gave rise to the request for postponement has 
been removed.  38 C.F.R. § 20.704(c) (2010).

As stated above, the Board has determined that good cause has 
been shown for the Veteran's failure to appear for his scheduled 
hearing.  The Veteran has previously indicated that he wanted to 
be scheduled for a videoconference Board hearing, but has since 
expressed his preference for a Travel Board hearing at the RO. 
Thus, since such hearings are scheduled by the RO (see 38 C.F.R. 
§ 20.704(a)), the Board is remanding the case for that purpose, 
in order to satisfy procedural due process. Under applicable 
regulation, a hearing on appeal will be granted if an appellant 
expresses a desire to appear in person.  38 C.F.R. § 20.700.  The 
importance of responding to a request for a hearing is recognized 
under 38 C.F.R. § 20.904(a)(3), as a Board decision may be 
vacated when there is a prejudicial failure to afford an 
appellant a personal hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at 
the RO before a Veterans Law Judge, as the 
docket permits.  A copy of the notice to 
the Veteran of the scheduling of the 
hearing should be placed in the record.

The purpose of this REMAND is to satisfy a hearing request.  The 
Board does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time. The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


